DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed February 21, 2022 has been entered. Claims 2, 10, 13-14 have been amended, and claims 18-20 are newly added. Claims 1-20 remain pending in this application. The amendments to the Specification and Claims have overcome the objections previously submitted in the Non-Final Office action mailed December 8, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Pauls on April 25, 2022. Examiner suggested placing the limitations recited in claim 20 into independent claim 1 to explicitly define that the tip of the insertion cannula moves along a non-straight path, which was the intended meaning of the term “curved insertion path” as recited in claim 1 and discussed in the interview (see pg. 7 of Applicant’s remarks filed February 21, 2022 and Interview Summary Record mailed February 24, 2022). Applicant agreed to the amendment.
The application has been amended as follows: 
Claim 1 has been amended as follows:
1. A medical device for transcutaneously inserting an insertable element into a body tissue, wherein the medical device comprises:
an insertable element, wherein the insertable element includes an in vivo distal end for subcutaneous insertion and at least one ex vivo proximal end;
an insertion cannula for subcutaneously inserting the insertable element, the insertion cannula having a lumen which fully or partially is enclosed by a wall of the insertion cannula, wherein the insertable element is received in the lumen, wherein the insertion cannula is a pre-bended insertion cannula; 
wherein the medical device further comprises at least one patch configured to be mounted onto the skin of a user, wherein the patch comprises a patch base and an integrated insertion mechanism for driving the insertion cannula from a storage position within the patch into an inserted position within the body tissue; and 
wherein the insertion cannula has a tip and the tip of the insertion cannula follows an insertion path, during movement of the insertion cannula from the storage position to the inserted
position, that is at least partially non-straight.

Claim 20 has been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Schmid (US 2015/0290391 - previously cited) teaches that an insertion cannula is pre-bended, but does not teach or suggest that a tip of the insertion cannula follows a non-straight path during insertion, as recited in amended claim 1.

Krulevitch et al. (US 2008/0312600) teaches a medical device for transcutaneously inserting an insertable element into a body tissue (Abstract), wherein the medical device comprises an insertable element (“elongated framework” or “elongated strip,” paragraphs 38-41; applications include inserting subcutaneous sensors or catheters, paragraph 141); an flexible tube having a lumen (PTFE polymerjacket, paragraphs 69, 72), wherein the insertable element is received in the flexible tube (Fig. 13); wherein the medical device further comprises at least one patch configured to be mounted onto the skin of a user, wherein the patch comprises a patch base and an integrated insertion mechanism (paragraphs 77-80, 146; see embodiments in Figs. 14-24); wherein the insertion cannula has a tip and the tip of the insertion cannula follows an insertion path, during movement of the insertion cannula from the storage position to the inserted position, that is at least partially non-straight (Figs. 15-25). While Krulevitch et al. teaches that the elongated framework (i.e., Nitinol strip) is pre-bended (“flexible medical device conduit 1502 formed from Nitinol is manufactured to have a curved distal end under a no-load condition,” paragraph 86), there is no explicit teaching or suggestion that the flexible tube (i.e., heat shrunk PTFE polymerjacket) is a pre-bended cannula. Furthermore, Krulevitch indicates that the flexible tube and the elongated framework in combination form a lumen (“the elongated framework and flexible tube define at least one conduit,” paragraph 38), and the flexible tube alone does not function as a cannula.
The prior art does not teach, in combination with all other claim elements, a pre-bended insertion cannula configured to be driven by an integrated insertion mechanism, wherein a tip of the insertion cannula follows a path that is at least partially non-straight during movement of the insertion cannula from a storage position to an inserted position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/               Examiner, Art Unit 3791